              Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    BENEVIS CORP., et al.1                                           )   Case No. 20-33918 (MI)
                                                                     )
                              Debtors.                               )   (Joint Administration Requested)
                                                                     )   (Emergency Hearing Requested)

               DEBTORS’ EMERGENCY MOTION FOR ENTRY OF
             AN ORDER (I) AUTHORIZING THE DEBTORS TO FILE A
 CONSOLIDATED LIST OF CREDITORS AND A CONSOLIDATED LIST OF THE
         30 LARGEST UNSECURED CREDITORS, (II) AUTHORIZING THE
DEBTORS TO REDACT CERTAIN PERSONAL IDENTIFICATION INFORMATION,
AND (III) APPROVING THE FORM AND MANNER OF NOTIFYING CREDITORS OF
             THE COMMENCEMENT OF THESE CHAPTER 11 CASES

             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
             MATTER ON AUGUST 4, 2020 AT 4:30 PM IN COURTROOM 404, 4TH FLOOR, 515 RUSK
             STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU
             BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
             APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
             OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE
             RELIEF REQUESTED.
             RELIEF IS REQUESTED NOT LATER THAN AUGUST 4, 2020.
             PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-
             10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
             CONDITIONS.
             IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO
             MAY APPEAR VIA VIDEO AT THIS HEARING.
             AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY. YOU
             MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR
             OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE ASKED TO ENTER
             THE CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE ROOM NUMBER IS
             954554.
             YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT
             RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO
             CONNECT, YOU SHOULD ENTER THE MEETING CODE “JUDGEISGUR” IN THE
             GOTOMEETING APP OR CLICK THE LINK ON JUDGE ISGUR’S HOME PAGE ON THE
             SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS
             ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE PERSONAL
             INFORMATION SETTING.


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222); Benevis
      Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the Debtors’
      headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.
        Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 2 of 8




       HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF THE
       HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE SOUTHERN
       DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT” FROM THE TOP
       MENU. SELECT “JUDGES’ PROCEDURES,” THEN “VIEW HOME PAGE” FOR JUDGE ISGUR.
       UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
       APPEARANCE”. SELECT “BENEVIS CORP. ET AL” FROM THE LIST OF CASES, COMPLETE
       THE REQUIRED FIELDS, AND CLICK “SUBMIT” TO COMPLETE YOUR APPEARANCE.


       The above-captioned debtors and debtors in possession (collectively, the “Debtors”) state

as follows in support of this motion (this “Motion”):

                                         Relief Requested

       1.      The Debtors seek entry of an order, substantially in the form attached hereto, (a)

authorizing the Debtors to file a consolidated creditor matrix and list of the 30 largest general

unsecured creditors in lieu of submitting separate mailing matrices and creditor lists for each

Debtor, (b) authorizing the Debtors to redact certain personal identification information, and

(c) approving the form and manner of notice of commencement of these chapter 11 cases and the

scheduling of the meeting of creditors under section 341 of the Bankruptcy Code.

                                     Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105(a), 107(b), and 521 of title

11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 1007 and 6003, and rule

9013-1 of the Local Bankruptcy Rules for the Southern District of Texas (the “Local Rules”).

       5.      On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for


                                                 2
           Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 3 of 8




relief under chapter 11 of the Bankruptcy Code.

          6.      The Debtors provide non-clinical business support services to 150+ dental offices,

each owned and operated by 56 professional corporations (each a “PC”) , pursuant to Practice

Business Services Agreements. The PCs offer patients general dentistry and specialty care,

including orthodontics and oral surgery to the pediatric Medicaid and commercial payor markets.

The Debtors filed these chapter 11 cases to sell substantially all of their assets and wind down their

business.

          7.      A detailed description surrounding the facts and circumstances of these Chapter 11

Cases is set forth in the Declaration of Scott Mell, Chief Restructuring Officer of Benevis, Inc., in

Support of the Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously with this Motion.

I.        Consolidated Creditor Matrix.

          8.      Bankruptcy Rule 1007(a)(1) requires a debtor to file “a list containing the name and

address of each entity included or to be included on Schedules D, E/F, G, and H.”

FED. R. BANKR. P. 1007(a)(1). Although the list of creditors usually is filed on a debtor-by-debtor

basis, in a complex chapter 11 bankruptcy case involving more than one debtor, the debtors may

file a consolidated creditor matrix.2 The preparation of separate lists of creditors for each Debtor

would be expensive, time consuming, and administratively burdensome. The Debtors request

authority to file one consolidated list of creditors (the “Creditor Matrix”) for all of the Debtors.

II.       Consolidated List of the 30 Largest General Unsecured Creditors.

          9.      Pursuant to Bankruptcy Rule 1007(d), a debtor shall file “a list containing the name,

address and claim of the creditors that hold the 20 largest unsecured claims, excluding insiders.”


2     See Procedures for Complex Chapter 11 Cases in the Southern District of Texas.


                                                         3
            Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 4 of 8




FED. R. BANKR. P. 1007(d). Because a large number of creditors may be shared amongst the

Debtors, the Debtors request authority to file a single, consolidated list of their 30 largest general

unsecured creditors (the “Top 30 List”). The Top 30 List will help alleviate administrative

burdens, costs, and the possibility of duplicative service. Although they reserve the right to do so

in the future, in this Motion, the Debtors are not requesting authority to file consolidated schedules

of assets and liabilities and statements of financial affairs or substantively consolidate the Debtors.3

III.       Redaction of Certain Confidential Information.

           10.      Section 107(c)(1) of the Bankruptcy Code provides that:

                    the bankruptcy court, for cause, may protect an individual, with
                    respect to the following types of information to the extent the court
                    finds that disclosure of such information would create undue risk of
                    identity theft or other unlawful injury to the individual or the
                    individual’s property:

                    (A) [a]ny means of identification . . . contained in a paper filed, or
                    to be filed in a case under this title.

                    (B) [o]ther information contained in a paper described in
                    subparagraph (A).

           11.      Section 107(b) of the Bankruptcy Code provides that:

                    on request of a party in interest, the bankruptcy court shall, and on
                    the bankruptcy court’s own motion, the bankruptcy court may—

                    (1) protect an entity with respect to a trade secret or confidential
                    research, development, or commercial information…

Disclosure of certain identifying information may jeopardize individual privacy and perpetuate

identity theft.




3      Pursuant to the Debtors’ Emergency Motion for Entry of an Order Extending Time to File (I) Schedules of Assets
       and Liabilities, (II) Schedules of Current Income and Expenditures, (III) Schedules of Executory Contracts and
       Unexpired Leases, and (IV) Statements of Financial Affairs, filed contemporaneously herewith, the Debtors are
       requesting an extension of the time within which they must file their respective schedules and statements.


                                                           4
         Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 5 of 8




       12.     Cause exists to authorize the Debtors to redact address information of individual

creditors—many of whom are former independent contractors —from the Creditor Matrix because

such information could be used to perpetrate identity theft or unlawful injury to an individual.

IV.    Service of the Notice of Commencement.

       13.     Bankruptcy Rule 2002(a) provides, in relevant part, that “the clerk, or some other

person as the court may direct, shall give the debtor, the trustee, all creditors and indenture trustees

at least 21 days’ notice by mail of: (1) the meeting of creditors under § 341 or § 1104(b) of the

Code.” FED. R. BANKR. P. 2002(a). Subsection (f) provides that notice of the order for relief shall

be sent by mail to all creditors. FED. R. BANKR. P. 2002(f).

       14.     Through Omni Agent Solutions, the Debtors’ proposed claims, noticing,

solicitation, and administrative agent, the Debtors propose to serve the Notice of Commencement,

substantially in the form attached to this Motion as Exhibit 1 (the “Notice of Commencement”),

on all parties listed on the Creditor Matrix to advise them of the meeting of creditors under section

341 of the Bankruptcy Code. Service of the single Notice of Commencement on the Creditor

Matrix will not only avoid confusion among creditors, but will prevent the Debtors’ estates from

incurring unnecessary costs associated with serving multiple notices to the parties listed on the

Debtors’ voluminous Creditor Matrix. Service of a single Notice of Commencement is warranted.

                                     Emergency Consideration

       15.     The Debtors request emergency consideration of this Motion pursuant to

Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21 days after the

commencement of a chapter 11 case “to the extent that relief is necessary to avoid immediate and

irreparable harm.” The Motion requests relief from procedural rules and requirements that pertain

to matters of immediate significance or which involve deadlines sooner than 21 days after the



                                                   5
         Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 6 of 8




Petition Date. The relief will save costs and avoid undue administrative burden and confusion

only if granted before the applicable deadlines. The Debtors have satisfied the “immediate and

irreparable harm” standard of Bankruptcy Rule 6003 and request that the Court approve the relief

requested in this Motion on an emergency basis.

                                               Notice

       16.       Notice of this Motion shall be given to: (a) the Office of the U.S. Trustee for the

Southern District of Texas; (b) entities listed as holding the 30 largest unsecured claims against

the Debtors (on a consolidated basis); (c) Counsel to New Mountain, Proskauer Rose LLP, Attn:

David Hillman and Lucy F. Kweskin; (d) Counsel to BMO, Katten Muchin Rosenman LLP, Attn:

Geoff King; (e) the United States Attorney’s Office for the Southern District of Texas; (f) the

Internal Revenue Service; (g) the state attorneys general for the District of Columbia and states in

which the Debtors conduct business; (h) the United States Department of Health and Human

Services; and (i) any party that has requested notice pursuant to Bankruptcy Rule 2002. In light

of the nature of the relief requested, no other or further notice need be given.

       WHEREFORE, the Debtors request that the Court enter an order, granting the relief

requested in this Motion and granting such other and further relief as is appropriate under the

circumstances.




                                                  6
Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 7 of 8




                                   Houston, Texas
                                   August 3, 2020

                                   /s/ Matthew D. Cavenaugh
                                   JACKSON WALKER L.L.P.
                                   Matthew D. Cavenaugh (TX Bar No. 24062656)
                                   Veronica A. Polnick (TX Bar No. 24079148)
                                   Genevieve M. Graham (TX Bar No. 24085340)
                                   Vienna F. Anaya (TX Bar No. 24091225)
                                   1401 McKinney Street, Suite 1900
                                   Houston, Texas 77010
                                   Telephone:      (713) 752-4200
                                   Facsimile:     (713) 752-4221
                                   Email:         mcavenaugh@jw.com
                                                  vpolnick@jw.com
                                                  ggraham@jw.com
                                                  vanaya@jw.com

                                   Proposed Counsel to the Debtors
                                   and Debtors in Possession




                               7
          Case 20-33918 Document 13 Filed in TXSB on 08/03/20 Page 8 of 8




                                    Certificate of Accuracy

  I certify that the foregoing statements are true and accurate to the best of my knowledge. This
statement is being made pursuant to BLR 9013-1(i).


                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh



                                     Certificate of Service

        I certify that on August 3, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




KE 64176673
